DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims	
Claims 2, 3, 5 and 7 are cancelled.  Claims 1, 4 and 6 are pending.

Allowable Subject Matter
Claims 1, 4 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is found to be allowable because a light modulator and a dispersion compensator, wherein the light modulator is configured to constitute a digital hologram and is used for modulating an incident light field to obtain a target diffraction light field; and the dispersion compensator is used for performing dispersion compensation on the target diffraction light field, so that light fields having different wavelength in the target diffraction light field have the same spatial location distribution, or the light fields having different wavelength in the target diffraction light field have the same spatial angle distribution, wherein the dispersion compensator comprises a first lens group and a second lens group being placed in sequence, the first lens group and the second lens group constituting a Keplerian telescope structure, and a focal length of the first lens group and a focal length of the second lens group satisfy following relationship within a front/frear  1/where ffront is the focal length of the first lens group , and frear is the focal length of the second lens group and  is a light wavelength.

Claims 4 and 6 are allowable as being dependent on claim 1.

The closest available prior art Zeng et al. (CN104849837) discloses a light control device, comprising: a light modulator (para. 0004; There are many devices made using grating or grating principles, and many devices have a phenomenon of gratings due to their periodic structure) and a dispersion compensator (para. 0008; a dispersion compensation device is provided, which includes a front lens group and a rear lens group), wherein the light modulator is used for modulating an incident light field to obtain a target diffraction light field (para. 0018; it is applicable to the diffraction order and grating constant in a certain range); and the dispersion compensator (a front lens group and a rear lens group) is used for performing dispersion compensation on the target diffraction light field (para. 0018; .It can compensate the angular dispersion caused by the grating in a certain wavelength range, and it is applicable to the diffraction order and grating constant in a certain range), so that light fields having different wavelength in the target diffraction light field have the same spatial location distribution (para. 0047; It has nothing to do with the wavelength, so the dispersion is eliminated and the angular dispersion is completely compensated), wherein the dispersion compensator comprises a first lens group and a second lens group being placed in sequence, the first lens group and the second lens group constituting a Keplerian telescope structure (para. 0037; 6 The Kepler imaging system consists of two lens groups with both positive front/frear  1/where ffront is the focal length of the first lens group , and frear is the focal length of the second lens group and  is a light wavelength; however, as persuasively argued by the applicant in the response filed 6/18/2021, the prior art fails to teach that the light modulator is configured to constitute a digital hologram in the combination required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        16 July 2021
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882